               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                CIVIL CASE NO. 1:18-cv-00166-MR-DSC


DEBBIE O. ROUNDTREE,            )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                       ORDER
                                )
GIVENS HIGHLAND FARMS, LLC,     )
                                )
                   Defendant.   )
_______________________________ )

       THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss Pursuant to 12(b)(1) [Doc. 7]; the Defendant’s Motion to Dismiss

Pursuant to 12(b)(6) [Doc. 15]; and the Magistrate Judge’s Memorandum

and Recommendation [Doc. 21] regarding the disposition of those motions.1

       Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable David S. Cayer, United States Magistrate Judge,


1 The Court notes that it appears to be the practice of the Defendant’s counsel to file
separate motions to dismiss on each ground asserted under Rule 12, even though a
single motion would suffice. In this particular case, counsel filed three Rule 12 motions:
a motion to dismiss the retaliation count under Rule 12(b)(1), a motion to dismiss the race
discrimination and retaliation counts under Rule 12(b)(6); and a motion to dismiss the civil
conspiracy count under Rule 12(b)(6) (this latter motion was denied as moot when the
Plaintiff withdrew her conspiracy claim). While counsel’s practice is not expressly
forbidden under the Rules, the Court notes that such practice results in an excessive
number of pleadings being filed on issues which could have easily been addressed in one
set of briefs. Counsel is encouraged to consolidate his motions in the future.
was designated to consider the Defendant’s motions and to submit a

recommendation for their disposition.

         On February 8, 2019, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a

recommendation regarding the Defendant’s motions. [Doc. 21]. The parties

were advised that any objections to the Magistrate Judge’s Memorandum

and Recommendation were to be filed in writing within fourteen (14) days of

service. The period within which to file objections has now expired, and no

written objections to the Memorandum and Recommendation have been

filed.

         After a careful review of the Magistrate Judge’s Recommendation, the

Court finds that the proposed conclusions of law are consistent with current

case law. Accordingly, the Court hereby accepts the Magistrate Judge’s

recommendation that the Defendant’s motion to dismiss pursuant to Rule

12(b)(1) be granted and that the Defendant’s motion to dismiss pursuant to

Rule 12(b)(6) be denied.

         IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 21] is ACCEPTED.

         IT IS FURTHER ORDERED that the Defendant’s Motion to Dismiss

Pursuant to 12(b)(1) [Doc. 7] is GRANTED, and the Plaintiff’s retaliation
                                        2
claim as set forth in her Second Cause of Action is DISMISSED WITH

PREJUDICE.

     IT IS FURTHER ORDERED that the Defendant’s Motion to Dismiss

Pursuant to 12(b)(6) [Doc. 15] is DENIED.

     IT IS SO ORDERED.
                            Signed: February 26, 2019




                                       3
